                      IN THE UNITED STATES DISTRICT COURT                         7/11/2019


                         FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION

 GAYNELL M. BRUCK,

                              Plaintiff,               No. CV-18-62-H-SEH

 vs.
                                                       ORDER

 TARGET CORPORATION, a
 Minnesota Corporation,

                              Defendants.

       The parties having filed a Stipulation to Dismiss With Prejudice, 1

       ORDERED:

       This matter is DISMISSED with prejudice, each party to bear their own

costs and fees.
                          ,1-d-
       DATED this        /1   day of July, 2019.




                                                   United States District Judge



       1
           Doc. 79.
